DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/21/2021 have been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
 Applicant's submission filed on 10/9/2020 has been entered.
Claims 1-2, and 5-17 and 19-20 are pending. 
 Claims 7-14 have been withdrawn.
Claims 3-4 and 18 have been canceled.
Claims 1, and 15 have been amended.
New claims 19 and 20 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein the recess portion is formed corresponding to all of the first surface.  It is unclear how the recess portion corresponds to all of the first surface.  If the recess portion corresponds to all of the first surface a flat sheet may be considered to have a recess that corresponds to all of the first surface. As such any flat surface may be considered to have a recess that corresponds to all of the first surface. Clarification is required.  
  
Claim Interpretation
Because the recess portion that corresponds to all of the first surface can be considered to include a single recess over the entire surface and thus a flat sheet, for purposes of furthering prosecution, any recess, including any flat surface is considered a recess, wherein a flat surface is a recess corresponding to all of the surface for any claimed recess.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (WO 2015/057552A9) in view of Weber et al. (US 2012/0194974 A1) further in view of Hirakata et al. (US 2015/0062927 A1) as evidenced by Holmes “Mechanics of Materials Bending – Normal Stress”.
Regarding claims 1-2, Sorensen discloses an alkali aluminosilicate glass substrate including a first surface and a second surface opposite the first surface (with a thickness of a distance from the first surface to the second surface).  Sorensen discloses a first compressive stress layer created through chemical strengthening extending inward toward a center of the glass substrate from a first surface comprising a first depth of layer DOL1; a second compressive stress layer extending inward toward the center of the glass substrate from the second surface comprising a second depth of layer DOL2; and wherein DOL1 is greater than DOL2 and compressive stress 1 is greater than compressive stress 2 (paragraph [0007]) and a tensile stress in a third center region (paragraph [0035]). Sorensen discloses the glass may be bent to control the degree to which the ion exchange may proceed [0060]-[0061].
Sorensen does not teach wherein a first compressive stress increases and then decreases in a first region, and a second compressive stress increases and then decreases in a second region and wherein a maximum value of the first compressive 
However, Weber teaches additional chemical treatment of a glass in order to use it for an electronic display device cover glass which results in a reduced compressive surface stress with submerged profile peaks below the surfaces of the glass (wherein the first compressive stress increases and then decreases in the first region and in the second region) to impart chemical toughening of the glass in order to prevent crack propagation from the surface deeper into the glass (abstract and paragraphs [0081], [0087], and [0088]).  Weber teaches this creation of submerged profile peaks is done by an additional second ion exchange process including immersion in a bath such as a Na+ ion bath (second ion exchange salt solution) after immersion in an alkali bath such as a  K+ ion bath (first ion exchange salt solution) (paragraphs [0103] and [0104]).  Additionally, Sorensen teaches that asymmetric stress profiles are created through ion exchange and are used to create increased durability and customization of the substrate for the intended application [0004] and [0006].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the glass of Sorensen 1 (second region extending from the second surface to a second depth as claimed); and a second compressive stress layer extending inward toward the center of the glass substrate comprising a second depth of layer DOL2 (first region extending from the first surface to a first depth into the glass as claimed); and wherein DOL1 (the second depth as claimed) is greater than DOL2 (the first depth as claimed) and compressive stress 1 (second compressive stress  as claimed) is greater than compressive stress 2 (first compressive stress as claimed) (paragraph [0007]) and a tensile stress in a third center region (paragraph [0035]) as taught by Sorensen combined with the submerged peaks as taught by Weber in which the submerged peaks are also applied through asymmetric ion exchange, by using first a K+ ion in the first immersion then a Na+ ion in the second immersion as taught by Sorensen and Weber in the same fashion as the initial strengthening which when the second ion exchange as taught by Weber is applied asymmetrically as well in the same fashion as the initial strengthening, would result in a maximum value of the first compressive stress as claimed that is less than a maximum value of the second compressive stress as claimed and is at a depth that is less than the depth of the maximum value of the second compressive stress as claimed  that provides chemical toughening of the glass in order to prevent crack propagation from the surface deeper 
Additionally, Hirakata discloses a portable (paragraph [0012]) light emitting display device (paragraph [0002]). Hirakata discloses the portable display device is configured to bend (fold) in a direction in which a portion of the first surface faces another portion of the first surface or to bend (be rolled) in a direction in which a portion of the first surface faces a portion of the second surface (Figs 3A- Hirakata teaches that glass with flexibility and light emitting properties with respect to visible light may be used as the substrate for the device (paragraph [0185] if it is tough enough (paragraph 0131).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the strengthened and toughened flexible glass for an electronic display device of Sorensen and Weber with the bendable display device of Hirakata to produce a display device that will bend (fold or be rolled) with a glass that is strong and tough enough to prevent crack propagation for the application.
Regarding the limitation of wherein the substrate is folded or rolled such that a compressive stress is applied to the first surface and a tensile stress is applied to the second surface, when a substrate is rolled or bent the interior surface of the curve or bend inherently experiences a compressive stress and the exterior surface of the curve or bend inherently experiences a tensile stress as evidenced by Holmes (p 7 of 10 lines 11 and 12) and since there are only two possible directions in which to bend the substrate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose, from the 2 possible  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding the limitation “the first surface having a recess portion”, as indicated above, any flat surface may be considered a recess corresponding to all of the surface therefore, the first surface may be considered a recess portion corresponding to all of the first surface.
 Regarding claims 5 and 6, Sorensen, Weber and Hirakata discloses all of the limitations of claim 1 and Sorensen further teaches the compressive stress regions are created by immersing a sodium aluminosilicate glass in a molten KNO3 bath to provide a (first ion K+) and then in a Na+ (second ion) bath (paragraphs [0062]) resulting Na+ ions and K+ ions in the compressive stress regions and Na+ ions (second ions) in the center region. 

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (WO 2015/057552A9) in view of Weber further in view of Hirakata et al. (US 2015/0062927 A1) ) as evidenced by Holmes “Mechanics of Materials Bending – Normal Stress”.
Regarding claims 15-17, Sorensen discloses a glass substrate including a first surface and a second surface opposite the first surface (with a thickness of a distance from the first surface to the second surface).  Sorensen discloses a first compressive 1; a second compressive stress layer extending inward toward the center of the glass substrate from the second surface comprising a second depth of layer DOL2; and wherein DOL1 is greater than DOL2 and compressive stress 1 is greater than compressive stress 2 (paragraph [0007]) and a tensile stress in a third center region (paragraph [0035]). Sorensen discloses the glass may be bent to control the degree to which the ion exchange may proceed [0060]-[0061].
Sorensen does not teach wherein a first compressive stress increases and then decreases in a first region, and a second compressive stress increases and then decreases in a second region and wherein a maximum value of the first compressive stress is less than a maximum value of the second compressive stress and does not teach wherein the maximum value of the first compressive stress is a first distance from the first surface, and the maximum value of the second compressive stress is a second distance from the second surface, the first distance being smaller than the second distance.  Also Sorensen does not expressly teach a glass substrate or display device wherein the substrate is folded or rolled such that a compressive stress is applied to the first surface and a tensile stress is applied to the second surface or the first surface having a recess portion. 
However, Weber teaches additional chemical treatment of a glass in order to use it for an electronic display device cover glass which results in a reduced compressive surface stress with submerged profile peaks below the surfaces of the glass (wherein the first compressive stress increases and then decreases in the first region and in the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the glass of Sorensen with an asymmetric profile created on a glass substrate bent (particularly since there are only two possible bending directions) so the claimed first surface forms an inner circumferential surface and thus the second surface as claimed forms the outer circumferential surface and with a first compressive stress layer created through chemical strengthening extending inward toward a center of the glass substrate from the first surface comprising a first depth of layer DOL1 (second region extending from the second surface to a second depth as claimed); and a second compressive stress layer extending inward toward the center of the glass substrate comprising a second depth of layer DOL2 (first region extending from the first surface to a first depth into the glass as claimed) ; and wherein DOL1 (the second depth as claimed) is greater than DOL2 (the first depth as claimed) and compressive stress 1 (second compressive stress  as claimed) is greater than compressive stress 2 (first compressive stress as claimed) 
Additionally, Hirakata discloses a portable (paragraph [0012]) light emitting display device (paragraph [002]) including an active matrix with pixels (paragraph [0118]). Hirakata discloses the portable display device is configured to bend (fold) in a direction in which a portion of the first surface faces another portion of the first surface or to bend (be rolled) in a direction in which a portion of the first surface faces a portion of the second surface (Figs 3A- Hirakata teaches that glass with flexibility and light emitting properties with respect to visible light may be used as the substrate for the device (paragraph [0185] if it is tough enough (paragraph 0131).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the strengthened and 
Regarding the limitation of wherein the glass substrate is folded or rolled such that a compressive stress is applied to the first surface and a tensile stress is applied to the second surface, when a substrate is rolled or bent the interior surface of the curve or bend inherently experiences a compressive stress and the exterior surface of the curve or bend inherently experiences a tensile stress as evidenced by Holmes (p 7 of 10 lines 11 and 12) and since there are only two possible directions in which to bend the substrate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose, from the 2 possible directions, to bend the substrate with the first surface on the interior of the bend or curve and the second surface on the exterior of the curve resulting in a compressive stress exerted on the first surface and a tensile stress exerted on the second surface with a reasonable expectation of successfully curving or rolling the substrate. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding the limitation “the first surface having a recess portion”, as indicated above, any flat surface may be considered a recess corresponding to all of the surface therefore, the first surface may be considered a recess portion corresponding to all of the first surface.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (WO 2015/057552A9) in view of Weber et al. (US 2012/0194974 A1) further in view of Hirakata et al. (US 2015/0062927 A1) as evidenced by Holmes “Mechanics of Materials Bending – Normal Stress” further in view of Moll et al (US 2013/0273324 A1).
Regarding claims 1-2, Sorensen discloses an alkali aluminosilicate glass substrate including a first surface and a second surface opposite the first surface (with a thickness of a distance from the first surface to the second surface).  Sorensen discloses a first compressive stress layer created through chemical strengthening extending inward toward a center of the glass substrate from a first surface comprising a first depth of layer DOL1; a second compressive stress layer extending inward toward the center of the glass substrate from the second surface comprising a second depth of layer DOL2; and wherein DOL1 is greater than DOL2 and compressive stress 1 is greater than compressive stress 2 (paragraph [0007]) and a tensile stress in a third center region (paragraph [0035]). Sorensen discloses the glass may be bent to control the degree to which the ion exchange may proceed [0060]-[0061].
Sorensen does not teach wherein a first compressive stress increases and then decreases in a first region, and a second compressive stress increases and then decreases in a second region and wherein a maximum value of the first compressive stress is less than a maximum value of the second compressive stress and does not teach wherein the maximum value of the first compressive stress is a first distance from the first surface, and the maximum value of the second compressive stress is a second distance from the second surface, the first distance being smaller than the second distance.  Also, Sorensen does not expressly teach a glass substrate or display device wherein the substrate is folded or rolled such that a compressive stress is applied to the 
However, Weber teaches additional chemical treatment of a glass in order to use it for an electronic display device cover glass which results in a reduced compressive surface stress with submerged profile peaks below the surfaces of the glass (wherein the first compressive stress increases and then decreases in the first region and in the second region) to impart chemical toughening of the glass in order to prevent crack propagation from the surface deeper into the glass (abstract and paragraphs [0081], [0087], and [0088]).  Weber teaches this creation of submerged profile peaks is done by an additional second ion exchange process including immersion in a bath such as a Na+ ion bath (second ion exchange salt solution) after immersion in an alkali bath such as a  K+ ion bath (first ion exchange salt solution) (paragraphs [0103] and [0104]).  Additionally, Sorensen teaches that asymmetric stress profiles are created through ion exchange and are used to create increased durability and customization of the substrate for the intended application [0004] and [0006].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the glass of Sorensen with an asymmetric profile created on a glass substrate bent (particularly since there are only two possible bending directions) so the claimed first surface forms an inner circumferential surface and thus the second surface as claimed forms the outer circumferential surface and with a first compressive stress layer created through chemical strengthening extending inward toward a center of the glass substrate from the first surface comprising a first depth of layer DOL1 (second region extending from 2 (first region extending from the first surface to a first depth into the glass as claimed); and wherein DOL1 (the second depth as claimed) is greater than DOL2 (the first depth as claimed) and compressive stress 1 (second compressive stress  as claimed) is greater than compressive stress 2 (first compressive stress as claimed) (paragraph [0007]) and a tensile stress in a third center region (paragraph [0035]) as taught by Sorensen combined with the submerged peaks as taught by Weber in which the submerged peaks are also applied through asymmetric ion exchange, by using first a K+ ion in the first immersion then a Na+ ion in the second immersion as taught by Sorensen and Weber in the same fashion as the initial strengthening which when the second ion exchange as taught by Weber is applied asymmetrically as well in the same fashion as the initial strengthening, would result in a maximum value of the first compressive stress as claimed that is less than a maximum value of the second compressive stress as claimed and is at a depth that is less than the depth of the maximum value of the second compressive stress as claimed  that provides chemical toughening of the glass in order to prevent crack propagation from the surface deeper into the glass and provide a customized substrate for the intended application and which could be used for an electronic device.
Additionally, Hirakata discloses a portable (paragraph [0012]) light emitting display device (paragraph [0002]). Hirakata discloses the portable display device is configured to bend (fold) in a direction in which a portion of the first surface faces another portion of the first surface or to bend (be rolled) in a direction in which a portion 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the strengthened and toughened flexible glass for an electronic display device of Sorensen and Weber with the bendable display device of Hirakata to produce a display device that will bend (fold or be rolled) with a glass that is strong and tough enough to prevent crack propagation for the application.
Regarding the limitation of wherein the substrate is folded or rolled such that a compressive stress is applied to the first surface and a tensile stress is applied to the second surface, when a substrate is rolled or bent the interior surface of the curve or bend inherently experiences a compressive stress and the exterior surface of the curve or bend inherently experiences a tensile stress as evidenced by Holmes (p 7 of 10 lines 11 and 12) and since there are only two possible directions in which to bend the substrate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose, from the 2 possible directions, to bend the substrate with the first surface on the interior of the bend or curve and the second surface on the exterior of the curve resulting in a compressive stress exerted on the first surface and a tensile stress exerted on the second surface with a reasonable expectation of successfully curving or rolling the substrate. KSR International Co. v. Teleflex Inc.
Regarding the limitation “the first surface having a recess portion”, as indicated above, any flat surface may be considered a recess corresponding to all of the surface therefore, the first surface may be considered a recess portion corresponding to all of the first surface.
Regarding the limitation “having a recessed portion”, Moll teaches a glass sheet with etched features provided in the surface of the glass sheet to provide visual references or textures to the glass surface [0005] and [0006].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the etched features of Moll to the glass sheet of Sorensen to provide visual references or textures to the glass surface for displays or touch devices.
Regarding claims 5 and 6, Sorensen, Weber Hirakata and Moll discloses all of the limitations of claim 1 and Sorensen further teaches the compressive stress regions are created by immersing a sodium aluminosilicate glass in a molten KNO3 bath to provide a (first ion K+) and then in a Na+ (second ion) bath (paragraphs [0062]) resulting Na+ ions and K+ ions in the compressive stress regions and Na+ ions (second ions) in the center region. 

Claims 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (WO 2015/057552A9) in view of Weber further in view of Hirakata et al. (US 2015/0062927 A1) ) as evidenced by Holmes “Mechanics of Materials Bending – Normal Stress” further in view of Moll et al (US 2013/0273324 A1).
Regarding claims 15-17, Sorensen discloses a glass substrate including a first surface and a second surface opposite the first surface (with a thickness of a distance from the first surface to the second surface).  Sorensen discloses a first compressive stress layer created through chemical strengthening extending inward toward a center of the glass substrate from a first surface comprising a first depth of layer DOL1; a second compressive stress layer extending inward toward the center of the glass substrate from the second surface comprising a second depth of layer DOL2; and wherein DOL1 is greater than DOL2 and compressive stress 1 is greater than compressive stress 2 (paragraph [0007]) and a tensile stress in a third center region (paragraph [0035]). Sorensen discloses the glass may be bent to control the degree to which the ion exchange may proceed [0060]-[0061].
Sorensen does not teach wherein a first compressive stress increases and then decreases in a first region, and a second compressive stress increases and then decreases in a second region and wherein a maximum value of the first compressive stress is less than a maximum value of the second compressive stress and does not teach wherein the maximum value of the first compressive stress is a first distance from the first surface, and the maximum value of the second compressive stress is a second distance from the second surface, the first distance being smaller than the second distance.  Also Sorensen does not expressly teach a glass substrate or display device wherein the substrate is folded or rolled such that a compressive stress is applied to the first surface and a tensile stress is applied to the second surface. 
However, Weber teaches additional chemical treatment of a glass in order to use it for an electronic display device cover glass which results in a reduced compressive 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the glass of Sorensen with an asymmetric profile created on a glass substrate bent (particularly since there are only two possible bending directions) so the claimed first surface forms an inner circumferential surface and thus the second surface as claimed forms the outer circumferential surface and with a first compressive stress layer created through chemical strengthening extending inward toward a center of the glass substrate from the first surface comprising a first depth of layer DOL1 (second region extending from the second surface to a second depth as claimed); and a second compressive stress layer extending inward toward the center of the glass substrate comprising a second depth of layer DOL2 (first region extending from the first surface to a first depth into the glass as claimed) ; and wherein DOL1 (the second depth as claimed) is greater than 2 (the first depth as claimed) and compressive stress 1 (second compressive stress  as claimed) is greater than compressive stress 2 (first compressive stress as claimed) (paragraph [0007]) and a tensile stress in a third center region (paragraph [0035]) as taught by Sorensen combined the submerged peaks as taught by Weber in which the submerged peaks are also applied through asymmetric ion exchange, by using first a K+ ion in the first immersion then a Na+ ion in the second immersion as taught by Sorensen and Weber in the same fashion as the initial strengthening which when the second ion exchange as taught by Weber is applied asymmetrically as well in the same fashion as the initial strengthening, would result in a maximum value of the first compressive stress as claimed that is less than a maximum value of the second compressive stress as claimed and is at a depth that is less than the depth of the maximum value of the second compressive stress as claimed that provides chemical toughening of the glass in order to prevent crack propagation from the surface deeper into the glass and customization of the substrate for the intended application and which could be used for an electronic device.
Additionally, Hirakata discloses a portable (paragraph [0012]) light emitting display device (paragraph [002]) including an active matrix with pixels (paragraph [0118]). Hirakata discloses the portable display device is configured to bend (fold) in a direction in which a portion of the first surface faces another portion of the first surface or to bend (be rolled) in a direction in which a portion of the first surface faces a portion of the second surface (Figs 3A- Hirakata teaches that glass with flexibility and light emitting properties with respect to visible light may be used as the substrate for the device (paragraph [0185] if it is tough enough (paragraph 0131).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the strengthened and toughened flexible glass for an electronic display device of Sorensen and Weber with the bendable display device of Hirakata to produce a pixelated display device that will bend (fold or be rolled) with a glass that is strong and tough enough to prevent crack propagation for the application.
Regarding the limitation of wherein the glass substrate is folded or rolled such that a compressive stress is applied to the first surface and a tensile stress is applied to the second surface, when a substrate is rolled or bent the interior surface of the curve or bend inherently experiences a compressive stress and the exterior surface of the curve or bend inherently experiences a tensile stress as evidenced by Holmes (p 7 of 10 lines 11 and 12) and since there are only two possible directions in which to bend the substrate, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose, from the 2 possible directions, to bend the substrate with the first surface on the interior of the bend or curve and the second surface on the exterior of the curve resulting in a compressive stress exerted on the first surface and a tensile stress exerted on the second surface with a reasonable expectation of successfully curving or rolling the substrate. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding the limitation “having a recessed portion”, Moll teaches a glass sheet with etched features (recesses) provided in the surface of the glass sheet to provide visual references or textures to the glass surface [0005] and [0006] and (Fig 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the etched features of Moll to the glass sheet of Sorensen to provide visual references or textures for decorative tactile or other functional purposes to the glass surface for displays or touch devices.
Regarding claim 19, Sorensen, Weber, Hirakata and Moll teach all of the limitations of claim 15 and Moll further teaches that the recesses wherein the first depth in the area in which the recess portion is not formed is greater than the first depth in the area in which the recess portion is formed (Fig 12).
Regarding claim 20, Sorensen, Weber, Hirakata and Moll teach all of the limitations of claim 15.
Moll does not explicitly teach the recess portion is formed corresponding to all of the first surface.
However, Moll teaches provide visual references or textures for decorative, tactile or other functional purposes to the glass surface.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the recessed portion to the entire surface of the glass sheet of Sorensen to provide textures for decorative tactile functions to the entire surface of the glass.


Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive in view of the claim interpretation above. Applicant argues that none of the cited references teaches including a recess portion in a surface of the glass substrate.
In response to Applicant’s arguments, because Applicant claims a recess portion that may correspond to all of the first surface as in claim 20, it is interpreted that a flat surface may be considered a recess portion and the current rejections still apply. As such, Applicant’s arguments are not found convincing. Additional rejections have also been applied in view of Moll.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784